Citation Nr: 1328639	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  09-50 964	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).  

2.  Entitlement to an initial evaluation for post traumatic stress disorder (PTSD) in excess of 50 percent prior to March 5, 2010, and in excess of 70 percent from March 5, 2010 to November 29, 2011.  

3.  Entitlement to an initial evaluation for chronic musculoligamentous strain of the right ankle in excess of 10 percent prior to, and in excess of 20 percent from April 7, 2001, and in excess of 10 percent from February 16, 2012.  

4.  Entitlement to an initial evaluation for chronic musculoligamentous strain of the left ankle in excess of 10 percent prior to, and in excess of 20 percent from April 7, 2001, and in excess of 10 percent from February 16, 2012.  

5.  Entitlement to an initial compensable evaluation for patellofemoral syndrome of the right knee prior to, and in excess of 10 percent from February 27, 2010, and to a compensable evaluation from February 16, 2012.  

6.  Entitlement to an initial compensable evaluation for patellofemoral syndrome of the left knee.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from September 2005 to September 2008.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the RO which, in part, granted service connection for PTSD, subsequently rated 50 percent disabling, right and left ankle disabilities, each rated 10 percent disabling, and right and left knee disabilities, each rated noncompensably disabling, and a June 2010 decision that denied service connection for TBI.  

By rating action in February 2010, the RO assigned increased ratings to 70 percent for PTSD; effective from March 5, 2010, and to 10 percent for the right knee disability; effective from February 27, 2010.  In December 2011, the RO assigned increased ratings to 20 percent for the right and left ankle disabilities; effective from April 7, 2011.  By rating action in March 2012, the RO assigned a 100 percent schedular rating for PTSD; effective from November 29, 2011.  By rating action in January 2013, the RO reduced the disability ratings for the right and left ankle disabilities from 20 to 10 percent, and from 10 percent to noncompensable for the right knee disability; each effective from February 16, 2012.  


FINDING OF FACT

On August 27, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran (appellant), through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  



ORDER

The appeal is dismissed.  




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


